DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corcoran et al. (US 2007/0110305).
Regarding claim 1, Corcoran teaches the method of performing an object illumination manipulation on a first image, the method comprising (para. 0026, “A method of processing a digital image using face detection is provided to achieve one or more desired image processing parameters.”; para. 0027 “The adjusting may include applying fill-flash or adjusting a luminance to the face image in an amount depending on the skin tone.”): receiving the first image (para. 0108 “A method of generating one or more new digital images using an original digitally-acquired image including a face is further provided.”) and input of a light direction (para. 0159 “A certain embodiment of calculating the overall exposure can be done using an exposure histogram.”); generating a second image with a (para. 0152 “FIGS. 3a-3f describe an illustrative process in which a proposed composition is offered based on the location of the face.”); 

    PNG
    media_image1.png
    735
    584
    media_image1.png
    Greyscale

	Corcoran also teaches the method comprising of: determining a second object illumination of the second image on the light direction (para. 0159 “A certain embodiment of calculating the overall exposure can be done using an exposure histogram. Those familiar in the art may decide on other means of determining exposure, any of which may be used in accordance with an alternative embodiment. When looking at the histogram of the luminance of the image at FIG. 4-b, there are three distinct areas of exposure which correspond to various areas.”; “The midtones in area 412 belong primarily to the shaded foreground water and the baby. The highlights 414 are the water. However, not all shadows may be in the foreground, and not all highlights may be in the background. A correction of the exposure based on the histogram may result in an unnatural correction.”; This teaches the invention allows for the calculation of luminosity of other objects in the image);

    PNG
    media_image2.png
    812
    566
    media_image2.png
    Greyscale

Corcoran also teaches the method comprising of: replacing a first object illumination of the first image with the second object illumination (para. 0160 “By applying exposure correction to the face regions as illustrated in FIG. 4-e, such as passing the image through a lookup table 4-f, the effect is similar to the one of a fill flash that illuminated the foreground, but did not affect the background. By taking advantage of the gradual feathered mask around the face, such correction will not be accentuated and noticed.”). 

    PNG
    media_image3.png
    472
    577
    media_image3.png
    Greyscale

	Regarding claim 11, Corcoran teaches a device for performing an object illumination manipulation operation on a first image, the device comprising (para. 0033 “Each of the methods provided are preferably implemented within software and/or firmware either in an imaging capture device such as a digital still or video camera or with external processing equipment. ”): an input interface configured to receive the first image (para. 0124 “An image is opened by the application in block 102. The software then determines whether faces are in the picture as described in block 106.) and an input of a light direction (para. 0159 “A certain embodiment of calculating the overall exposure can be done using an exposure histogram.”); and a processor configured to (para. 0033, “Each of the methods provided are preferably implemented within software and/or firmware either in an imaging capture device such as a digital still or video camera or with external processing equipment. The software may also be downloaded into the camera or image processing equipment. In this sense, one or more processor readable storage devices having processor readable code embodied thereon are provided. The processor readable code programs one or more processors to perform any of the above or below described methods”): generate a second image with a first object detected from the first image (para. 0152 “FIGS. 3a-3f describe an illustrative process in which a proposed composition is offered based on the location of the face.”); determine a second object illumination of the second image based on the light direction (para. 0159 “A certain embodiment of calculating the overall exposure can be done using an exposure histogram. Those familiar in the art may decide on other means of determining exposure, any of which may be used in accordance with an alternative embodiment. When looking at the histogram of the luminance of the image at FIG. 4-b, there are three distinct areas of exposure which correspond to various areas.”; “The midtones in area 412 belong primarily to the shaded foreground water and the baby. The highlights 414 are the water. However, not all shadows may be in the foreground, and not all highlights may be in the background. A correction of the exposure based on the histogram may result in an unnatural correction.”; This teaches the invention allows for the calculation of luminosity of other objects in the image); and replace a first object illumination of the first image with the second object illumination (para. 0160 “By applying exposure correction to the face regions as illustrated in FIG. 4-e, such as passing the image through a lookup table 4-f, the effect is similar to the one of a fill flash that illuminated the foreground, but did not affect the background. By taking advantage of the gradual feathered mask around the face, such correction will not be accentuated and noticed.”).
	Regarding claim 20, Corcoran teaches a computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer (claim 20, “A computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2, 5, 7, 10, 12, 15, 16, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being obvious over Corcoran et al. (US 2007/0110305) and Kim et al. (US 2016/0070952).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 2, Corcoran teaches the method of claim 1.
Corcoran further teaches generating the second object illumination based on the light direction and the second object (para. 0159 “A certain embodiment of calculating the overall exposure can be done using an exposure histogram. Those familiar in the art may decide on other means of determining exposure, any of which may be used in accordance with an alternative embodiment. When looking at the histogram of the luminance of the image at FIG. 4-b, there are three distinct areas of exposure which correspond to various areas.” where the second object are other detectable features in the photo, such as the water of the pool in the background.).
Corcoran does not teach fitting generic 3D mesh to a second object in the second image. Kim does teaches fitting a generic 3D mesh to a second object in the second image (para. 0100 “A model 540 and a model 550 are 3D texture models generated based on the 3D shape model. The model 540 indicates a 3D texture model viewed from a front side, and the model 550 indicates a 3D texture model viewed from a diagonal direction.”).

    PNG
    media_image4.png
    440
    385
    media_image4.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Kim’s teachings with Corcoran’s invention because Kim’s teachings of 3D models have the improvement of having more information about the images and higher level of detail (para. 0101 “The 3D texture model may have a higher level of detail and include a greater number of vertexes compared to the 3D shape model.”). Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 5, Corcoran teaches the method of claim 1, wherein the replacing of the first object illumination comprises: detecting blobs from an object surface mask (Fig. 2e) based on the first (para. 0159, “The histogram depicts the concentration of pixels, as defined by the Y-Axis 416, as a function of the different gray levels as defined by the X-axis 418. The higher the pixel count for a specific gray level, the higher the number as depicted on the y-axis. Regions 410 are in the shadows which belong primarily to the mother. The midtones in area 412 belong primarily to the shaded foreground water and the baby. The highlights 414 are the water.”).

    PNG
    media_image5.png
    621
    404
    media_image5.png
    Greyscale

	Kim teaches generating, based on the blobs, a k map representing at least one region corresponding to a greatest smoothing, at least one region corresponding to a least smoothing, and zero or more regions corresponding to a smoothing within a range from the greatest smoothing to the least smoothing (para. 0087 “The face recognizer 350 may use a feature value determining method which is generally used in a field of facial recognition technology to determine the degree of similarity between the 2D input image and the 2D projection image. For example, the face recognizer 350 may determine the degree of similarity between the 2D input image and the 2D projection image using a feature extracting filter such as a Gabor filter, a local binary pattern (LBP), a histogram of oriented gradient (HoG), a principal component analysis (PCA), and a linear discriminant analysis (LDA). The Gabor filter refers to a filter to extract a feature from an image using a multifilter having various magnitudes and angles. The LBP refers to a filter to extract a difference between a current pixel and an adjacent pixel as a feature from an image. According to an example embodiment, the face recognizer 350 may divide the face region appearing in the 2D input image and the 2D projection image into cells of a predetermined and/or selected size and calculate a histogram associated with the LBP for each cell, for example, a histogram on LBP index values included in a cell. The face recognizer 350 determines a vector obtained by linearly connecting the calculated histograms to be a final feature value, and compare a final feature value of the 2D input image to a final feature value of the 2D projection image to determine the degree of similarity between the 2D input image and the 2D projection image.”, para. 0091 “An image 440 is a resulting image from which feature points 444 are detected within a face region 442 of the image 410. An image 450 is a resulting image from which feature points 454 are detected within a face region 452 of the image 420.”); and extracting an actual object illumination with the k map (para. 0081 “The face region detector 330 identifies the face region from the 2D input image using information on a brightness distribution, a movement of an object, a color distribution, an eye location, and the like of the 2D input image, and extracts location information of the face region.”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Kim’s teachings with Corcoran’s invention because the use of detection of feature points such as eyes or eyebrows through certain techniques has been proven to work in the art previous inventions such as Kim’s (para 0090 “The feature point detector 220 may detect the facial feature points from the images 410, 420, and 430 using an ASM, an AAM, or an SDM which is generally used in related technical fields. Initialization of a pose, a scale, or a location of the ASM, the AAM, or the SDM model may be performed based on a result of face detection.”).
	Regarding claim 7, Corcoran teaches method of claim 5, further comprising: generating an object mask based on the first object (para. 0090 “The feature point detector 220 of the 3D facial model generating apparatus 200 of FIG. 2 may detect facial feature points from 2D face images captured from a plurality of viewpoints such as the images 410, 420, and 430.”); estimating a color factor from the object mask and the second image; and finding an object surface region based on the color factor (para. 0147 “Note that it may not be enough to just locate the different facial features, but it may be necessary to compare such features to each other. For example, the color of the eyes may be compared to ensure that the pair of eyes originate from the same person. Another example is that in FIGS. 2-c and 2-d, if the software combined the mouth of 218 with the eyes of 226, 224, the orientation would have been determined as clockwise.”).
	Regarding claim 10, Kim teaches the method of claim 5, wherein the first object is a face, wherein a surface of the first object is skin of the face, and wherein the blobs comprise at least one of brows, eyes, nose or mouth (Fig. 2e).

    PNG
    media_image5.png
    621
    404
    media_image5.png
    Greyscale

	Regarding claim 12, Corcoran further teaches the device of claim 11, wherein the processor is further configured to: obtain the second object illumination by using the light direction and the second object (para. 0159 “A certain embodiment of calculating the overall exposure can be done using an exposure histogram. Those familiar in the art may decide on other means of determining exposure, any of which may be used in accordance with an alternative embodiment. When looking at the histogram of the luminance of the image at FIG. 4-b, there are three distinct areas of exposure which correspond to various areas.” where the second object are other detectable features in the photo, such as the water of the pool in the background.).
	Kim teaches wherein the processor is further configured to: fit a generic 3D mesh to a second object in the second image (para. 0100 “A model 540 and a model 550 are 3D texture models generated based on the 3D shape model. The model 540 indicates a 3D texture model viewed from a front side, and the model 550 indicates a 3D texture model viewed from a diagonal direction.”).
(Fig. 2e) based on the first object and shadows from the second image (para. 0159, “The histogram depicts the concentration of pixels, as defined by the Y-Axis 416, as a function of the different gray levels as defined by the X-axis 418. The higher the pixel count for a specific gray level, the higher the number as depicted on the y-axis. Regions 410 are in the shadows which belong primarily to the mother. The midtones in area 412 belong primarily to the shaded foreground water and the baby. The highlights 414 are the water.”).
	Kim teaches generate, based on the blobs, a k map representing at least one region corresponding to a greatest smoothing, at least one region corresponding to a least smoothing, and zero or more regions corresponding to a smoothing within a range from the greatest smoothing to the least smoothing (para. 0087 “The face recognizer 350 may use a feature value determining method which is generally used in a field of facial recognition technology to determine the degree of similarity between the 2D input image and the 2D projection image. For example, the face recognizer 350 may determine the degree of similarity between the 2D input image and the 2D projection image using a feature extracting filter such as a Gabor filter, a local binary pattern (LBP), a histogram of oriented gradient (HoG), a principal component analysis (PCA), and a linear discriminant analysis (LDA). The Gabor filter refers to a filter to extract a feature from an image using a multifilter having various magnitudes and angles. The LBP refers to a filter to extract a difference between a current pixel and an adjacent pixel as a feature from an image. According to an example embodiment, the face recognizer 350 may divide the face region appearing in the 2D input image and the 2D projection image into cells of a predetermined and/or selected size and calculate a histogram associated with the LBP for each cell, for example, a histogram on LBP index values included in a cell. The face recognizer 350 determines a vector obtained by linearly connecting the calculated histograms to be a final feature value, and compare a final feature value of the 2D input image to a final feature value of the 2D projection image to determine the degree of similarity between the 2D input image and the 2D projection image.”, para. 0091 “An image 440 is a resulting image from which feature points 444 are detected within a face region 442 of the image 410. An image 450 is a resulting image from which feature points 454 are detected within a face region 452 of the image 420.”), and extract an actual object illumination with the k map (para. 0081 “The face region detector 330 identifies the face region from the 2D input image using information on a brightness distribution, a movement of an object, a color distribution, an eye location, and the like of the 2D input image, and extracts location information of the face region.”).
	Regarding claim 16, Corcoran teaches the device of claim 15, wherein the processor is further configured to: generate an object mask based on the first object (para. 0090 “The feature point detector 220 of the 3D facial model generating apparatus 200 of FIG. 2 may detect facial feature points from 2D face images captured from a plurality of viewpoints such as the images 410, 420, and 430.”), estimate a color factor from the object mask and the second image, and find an object surface region based on the color factor (para. 0147 “For example, the color of the eyes may be compared to ensure that the pair of eyes originate from the same person. Another example is that in FIGS. 2-c and 2-d, if the software combined the mouth of 218 with the eyes of 226, 224, the orientation would have been determined as clockwise.”).
	Regarding claim 19, Corcoran teaches device of claim 15, wherein the first object is a face, wherein a surface of the first object is skin of the face, and wherein the blobs comprise at least one of brows, eyes, nose or mouth (Fig. 2e).
Regarding claim 21, Corcoran teaches the method of claim 1, further comprising: detecting centers of object reference regions in the first image that correspond to landmark regions, wherein the landmark regions are predetermined with a pattern associated with the first object, generating a polygon based on the landmark regions (para. 0088 “A shape such as a triangle may be generated for example between the two eyes and the center of the mouth, a golden rectangle as described above, or more generically, a polygon having points corresponding to preferably three or more features as vertices or axis.”).
	Kim teaches generating an object surface mask based on the landmark regions (para. 0090 “The feature point detector 220 of the 3D facial model generating apparatus 200 of FIG. 2 may detect facial feature points from 2D face images captured from a plurality of viewpoints such as the images 410, 420, and 430.”); and fitting a generic 3D mesh to a second object in the second image (para 0098 “The model 520 indicates a 3D shape model viewed from a front side, and the model 530 indicates a 3D shape model viewed from a profile side. A 3D shape model may have shape information without texture information, and be used to be matched to a 2D input image at a high speed in a process of user authentication.”).
	Regarding claim 22, Kim teaches the method of claim 21, wherein the fitting of the generic 3D mesh comprises distorting geometry of the generic 3D mesh based on the landmark regions (para. 0099 “For example, the mapping of the texture to the surface of the 3D shape model may indicate adding depth information obtained from the 3D shape model to the texture information extracted from a 2D face image captured from a front side.”).
Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al. (US 2007/0110305) and further in view of Wedi et al. (US 2011/0305388).
	Regarding claim 3, Corcoran and Kim teaches the method of claim 2.
	Corcoran further teaches wherein the determining of the second object illumination further comprises: resizing the second object illumination to correspond to a size of the second image (Fig. 5, the figure teaches zooming to change the size parameter of the image to focus on the detected face. The illumination of the background elements would also change with the resizing of the entire image);

    PNG
    media_image6.png
    623
    410
    media_image6.png
    Greyscale

	Corcoran also teaches after resizing the second object illumination, adjusting the second object illumination based on a brightness and a color of the second image (para. 0172 “FIG. 6 illustrates similar functionality but inside the device. A camera, whether still or video as illustrated by the viewfinder 610, when in auto track mode 600, can detect the faces in the image, and then propose a digital combination of zoom pan and tilt to move from the full wide image 630 to a zoomed in image 640. Such indication may also show on the viewfinder prior to zooming, 632 as indication to the user, which the user can then decide in real time whether to activate the auto zooming or not. This functionality can also be added to a tracking mode where the camera continuously tracks the location of the face in the image. In addition, the camera can also maintain the right exposure and focus based on the face detection.”, where adjusting the exposure of the image would be adjusting the illumination of the objects in the feature).
	Wedi teaches after adjusting the second object illumination, smoothing the second object illumination (para. 0101, “In order to adapt the replacement region to its new adjacent region, a preprocessing mechanism may be employed. In particular, it is advantageous if the transition region between the replacement region cut out from the reference frame and its new adjacent region in the target (current) frame is possibly smooth, while maintaining the directions and smoothness of the edges.”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Wedi’s teachings with Corcoran’s invention because the inclusion of maintaining the smoothness of the edges is considered to be an advantageous improvement (para. 0101, see above).
	Regarding claim 13, Corcoran further teaches the device of claim 12, wherein, when the processor determines the second object illumination, the processor is configured to: resize the second object illumination to correspond to a size of the second image (Fig. 5, the figure teaches zooming to change the size parameter of the image to focus on the detected face. The illumination of the background elements would also change with the resizing of the entire image), - 25 -0502-0481 (SH-56376-US-DMC)after the second object illumination is resized, adjust the second object illumination based on a brightness and a color of the second image (para. 0172 “FIG. 6 illustrates similar functionality but inside the device. A camera, whether still or video as illustrated by the viewfinder 610, when in auto track mode 600, can detect the faces in the image, and then propose a digital combination of zoom pan and tilt to move from the full wide image 630 to a zoomed in image 640. Such indication may also show on the viewfinder prior to zooming, 632 as indication to the user, which the user can then decide in real time whether to activate the auto zooming or not. This functionality can also be added to a tracking mode where the camera continuously tracks the location of the face in the image. In addition, the camera can also maintain the right exposure and focus based on the face detection.”, where adjusting the exposure of the image would be adjusting the illumination of the objects in the feature).
(para. 0101, “In order to adapt the replacement region to its new adjacent region, a preprocessing mechanism may be employed. In particular, it is advantageous if the transition region between the replacement region cut out from the reference frame and its new adjacent region in the target (current) frame is possibly smooth, while maintaining the directions and smoothness of the edges.”).
Allowable Subject Matter
Claim 4, 6, 8-9, 14, 17-18, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS P KELLOGG/Examiner, Art Unit 2664                                                                                                                                                                                                        

/NANCY BITAR/Primary Examiner, Art Unit 2664